                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                     8:14CR274

        vs.
                                                        ORDER ON APPEARANCE FOR
PATRICK BURDEN,                                       SUPERVISED RELEASE VIOLATION

                       Defendant.

       The defendant appeared before the court on March 14, 2019 regarding Petition for Offender
Under Supervision [59]. Karen M. Shanahan represented the defendant. Kimberly C. Bunjer
represented the government. The defendant was advised of the alleged violation(s) of supervised
release, right to retain or appointment of counsel, and any right to a preliminary hearing in
accordance with Federal Rule of Criminal Procedure 32.1(a)(3).


       The defendant appeared by summons, or is otherwise not in custody, and will not be
detained. Therefore, the defendant does not have right to a preliminary hearing. Fed. R. Crim. P.
32.1(b)(1)(A). The Court finds the petition sets forth probable cause to believe the defendant
violated the terms of supervised release. The defendant shall appear personally for a final
dispositional hearing before Senior Judge Joseph F. Bataillon in Courtroom #3, 3rd Floor, Roman
L. Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska, on May 16, 2019 at 1:30
p.m.
       The government did not move for detention. The defendant shall be released on the current
terms and conditions of supervision.


       IT IS SO ORDERED.


       Dated this 14th day of March, 2019.

                                                    BY THE COURT:

                                                    s/ Michael D. Nelson
                                                    United States Magistrate Judge
